           Case 1:18-cr-00224-AJN Document 405 Filed 02/23/21 Page 1 of 1
Nicholas P. Silverman
202 429 8096
nsilverman@steptoe.com

1330 Connecticut Avenue, NW
Washington, DC 20036-1795
202 429 3000 main
www.steptoe.com




                                      February 23, 2021


By ECF

Hon. Alison J. Nathan
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

        Re: United States of America v. Ali Sadr Hashemi Nejad (Case No. 18-cr-224)

Dear Judge Nathan:

     Pursuant to the Court’s February 17, 2021 Order, attached is an unsealed version of our
November 13, 2020 letter, which was originally filed under seal.

                                           Respectfully,

                                           /s/ Nicholas P. Silverman
                                           Reid H. Weingarten
                                           STEPTOE & JOHNSON LLP
                                           1114 Avenue of the Americas
                                           New York, NY 10036
                                           Tel: (212) 506-3900
                                           Fax: (212) 506-3950
                                           rweingarten@steptoe.com

                                           Brian M. Heberlig (Pro Hac Vice)
                                           Bruce C. Bishop (Pro Hac Vice)
                                           David M. Fragale
                                           Nicholas P. Silverman (Pro Hac Vice)
                                           STEPTOE & JOHNSON LLP
                                           1330 Connecticut Avenue, N.W.
                                           Washington, DC 20036
                                           Tel: (202) 429-3000
                                           Fax: (202) 429-3902
                                           nsilverman@steptoe.com
